Citation Nr: 0120749	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a disability 
manifested by a loss of equilibrium.  

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney







INTRODUCTION

The veteran had active military service from August 1970 to 
October 1971.  

This appeal arises out of November 1995 and January 1996 
decisions entered by the aforementioned Department of 
Veterans Affairs (VA), regional office (RO).  The veteran 
appealed those actions to the Board of Veterans' Appeals 
(Board), and in November 1997, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the Court of Appeals for Veterans Claims, (prior to March 
1999, the Court of Veterans Appeals) (Court).  

In a June 2000 decision, the Court found that the veteran had 
abandoned his claim for service connection for loss of 
equilibrium, and it affirmed the Board's decision with 
respect to the veteran's claims for service connection for 
tinnitus, and an increased rating for left ear hearing loss.  
In August 2000, the Court reconsidered its June 2000 
decision, and ultimately determined that the Board's decision 
regarding service connection for tinnitus should be reversed.  
The Court continued to hold that the veteran abandoned his 
claim for service connection for loss of equilibrium, and it 
affirmed the Board's decision regarding the evaluation of the 
veteran's left ear hearing loss.  This judgment was entered 
in September 2000.  

In November 2000, the Court recalled its September 2000 
judgment, and in December 2000, issued a new decision.  In 
that decision, the Court vacated the Board's 1997 decision 
with respect to its denial of the claims for service 
connection for tinnitus, and an increased rating for left ear 
hearing loss.  The Board was then directed to readjudicate 
those claims in accordance with the recently enacted Veterans 
Claims Assistance Act of 2000.  (That Act had been signed 
into law in November 2000.)  The Court continued to hold that 
the veteran's claim for service connection for loss of 
equilibrium had been abandoned.  

In late December 2000, the veteran requested the Court to 
reconsider its view that he had abandoned his claim for 
service connection for loss of equilibrium.  The Court did 
so, and granted the veteran's motion to have the Board 
readjudicate that appeal as well.  Accordingly, all three 
issues the Board considered in 1997, are once again before 
it.  

Subsequently, the Board wrote to the veteran's attorney in 
March 2001, and he was given the opportunity to submit 
additional evidence and argument in support of the veteran's 
claims.  Since that time, no additional correspondence has 
been received from either the veteran or his representative, 
and it is presumed that the veteran desires the Board to 
enter its decision based on the evidence currently of record.  
The case was then transferred to the undersigned for his 
consideration.


REMAND

Regarding the veteran's claim concerning the evaluation of 
his left ear hearing loss, it must be observed that owing to 
the veteran's lengthy appeal to the Court, no current medical 
records are associated with the claims file.  Indeed, the 
most recent medical evaluation of the veteran's hearing loss 
contained in the record is dated in 1995, approximately 6 
years ago.  In order to properly evaluate this disability, it 
will be necessary to obtain copies of records of any current 
treatment of that disorder, and to have the veteran examined 
for VA purposes.  

With respect to the veteran's claim for service connection 
for tinnitus, it is observed that his service medical records 
do not reflect any complaints or findings of that disability.  
The first medical record documenting the presence of tinnitus 
is dated in 1991, when the veteran was examined for VA 
purposes.  The presence of this disability was again noted 
when the veteran was examined for VA purposes in 
September 1995, in connection with his current claim.  In 
describing the "Date/circumstances of onset" of tinnitus, 
the examiner wrote "During military career and noted at 
discharge."  

This conclusion regarding the onset of the veteran's tinnitus 
is obviously inconsistent with the medical records that are 
currently associated with the claims file, in that no 
complaints of tinnitus were recorded when the veteran was 
examined in connection with his service discharge.  Likewise, 
it is inconsistent with a written statement from the veteran 
dated in November 2000, where he claimed the onset of 
tinnitus occurred 20 years earlier.  (That would place the 
onset of the disability in 1980, approximately 9 years after 
his service discharge.)  

Under these circumstances, it is the Board's conclusion that 
the individual who examined the veteran in 1995, should be 
asked to review the record in its entirety and offer an 
explanation for his conclusion regarding the onset of 
tinnitus.  If that person is not available, the veteran's 
records should be referred to another examiner, who should be 
asked to offer his or her own opinion regarding the etiology 
of the veteran's tinnitus complaints.  

Regarding the veteran's claim for service connection for a 
disability manifested by a loss of equilibrium, the Board 
observes that there are no medical records documenting any 
complaints of this nature by the veteran.  Obviously, 
therefore, there are no medical records containing any 
diagnosis of a disability manifested by it.  That 
notwithstanding, the veteran presumably experiences this 
sensation, and believes it to be related to some event in 
service, or perhaps to his service connected disability.  In 
view of the posture of this particular appeal, and in light 
of the enhanced duty to assist claimants as described in the 
Veterans Claims Assistance Act of 2000, the Board will defer 
entering a final decision regarding this aspect of the 
veteran's appeal to give the veteran an opportunity to 
identify any place at which he has received treatment for 
loss of equilibrium, and to have him examined to determine 
the cause of this phenomenon.  

As mentioned in the preceding paragraph, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), calls for an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and it redefines the obligations of 
VA with respect to the duty to assist.  Signed into law 
during the pendency of this appeal, it also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Since this change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it is applicable to this 
case.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Further, while it appears that the only additional 
development needed with respect to this appeal are those 
actions described above, this Remand also will give the RO an 
opportunity to consider whether even further action is 
necessary to comply with the VCAA, since the obligation to 
fulfill that law's duty to assist and notification 
requirements is primarily a function of the RO in the first 
instance.  (Any further determination regarding assistance 
provided the veteran or notice to her should be made in a 
manner consistent with guidance that is provided by the 
Department, including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions that are 
subsequently issued.)  Moreover, if after the additional 
development has been accomplished, it is the RO's 
determination that service connection for the claimed 
disabilities is not warranted, there will be an opportunity 
to explain this decision in terms consistent with current 
law.  (Here, the RO originally denied the veteran's service 
connection claims as not well grounded, a basis for a final 
determination which has been eliminated by the VCAA.)  

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and 
ask him to identify those places at which 
he has received any treatment for his 
left ear hearing loss since 1994, and any 
treatment at any time for tinnitus and 
loss of equilibrium.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims file, the records of the 
identified treatment.

2.  Next, the RO should make arrangements 
to have the veteran's claims file 
referred to the individual who performed 
the audiologic examination for VA 
purposes in September 1995.  That person 
should review the veteran's claims file, 
make a notation that this review was 
accomplished, and then conduct an 
audiological evaluation of the veteran 
(with audiometric testing) to ascertain 
the current severity of the veteran's 
left ear hearing loss.  In addition, this 
person should be asked to explain the 
basis for including the comment in the 
September 1995 VA examination report, 
that the onset of the veteran's tinnitus 
was "[d]uring military career and noted 
at discharge."  In any event, this 
examiner should provide an explicit 
opinion as to whether it is likely, 
unlikely or at least as likely as not 
that the veteran's tinnitus is related to 
his military service, or to a service 
connected disability.  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.  In the event the 
person who examined the veteran in 
September 1995 is not available, the 
matter should be referred to another 
similarly qualified individual who should 
conduct the requested examination, and 
provided the requested opinion.  

3.  The veteran should also be examined 
by an individual knowledgeable in the 
area of disabilities which produce a loss 
of equilibrium.  This person should 
review the file, make a notation that 
such review took place, and after 
examining the veteran provide a 
typewritten report in which is set forth 
whether or not the veteran has a 
disability manifested by a loss of 
equilibrium.  If he does have such a 
disability, this examiner should provide 
an opinion as to whether it may be 
etiologically related to any events in 
the veteran's military service, or to a 
service connected disability.  It would 
be particularly useful if this examiner 
were to phrase his or her response 
regarding the relationship of any 
disability to service, (or to a service 
connected disorder) in terms of whether 
it is "likely," "unlikely" or "at 
least as likely as not."  A complete 
rationale for any opinion offered should 
be set forth in the report provided, 
together with citation to appropriate 
supporting records.

4.  The RO must also ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 have been fully carried out.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent guidance that is 
provided by the Department, including, 
General Counsel precedent opinions, as 
well as any binding and pertinent court 
decisions that are subsequently issued.

5.  Next, the RO should review the 
evidence of record, and enter its 
determination regarding the veteran's 
claims for service connection for 
tinnitus, service connection for a 
disability manifested by loss of 
equilibrium and for an increased rating 
for left ear hearing loss.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  After a reasonable period 
of time in which to respond has been 
provided, the case should be returned to 
the Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


